Citation Nr: 1423866	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1969 to February 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction resides with the Louisville, Kentucky RO. 

The Veteran testified at a March 2012 Board videoconference hearing; the hearing transcript is of record.

In an April 2013 decision, the Board denied the following issues: (1) service connection for right knee degenerative joint disease; (2) service connection for left knee degenerative joint disease; (3) a reopened claim for service connection for a low back disability; (4) service connection for hemangiomas; (5) service connection for headaches; (6) service connection for hepatitis C; (7) service connection for a respiratory disorder; (8) service connection for hypertension, to include as secondary to service-connected diabetes mellitus; (9) an increased disability rating for diabetes mellitus type II, in excess of 20 percent prior to June 16, 2011, and in excess of 40 percent from June 16, 2011; and (10) entitlement to helpless child benefits on the basis of permanent incapacity for self-support for prior to attaining the age of 18 years.  The Board also remanded the issue of service connection for gastroparesis, to include as secondary to service-connected diabetes mellitus.

In a subsequent June 2013 rating decision, the RO granted service connection for gastroparesis as secondary to service-connected diabetes mellitus; accordingly, that issue is no longer before the Board for consideration.  

As to the remaining 10 issues denied by the Board in the April 2013 decision, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Joint Motion for Remand (JMR), the parties agreed to withdraw the appeal of the Board's denial of all issues except for the issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  In a January 2014 Order, the Court vacated and remanded for adjudication in accordance with the JMR the Board's April 2013 decision as it pertained to the issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The remaining issues were dismissed by the Court.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 JMR, the parties referenced the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) which concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. Of Sci., of Med., Veterans & Agent Orange: Update 2010 (2011).  According to the December 2013 JMR, the Board's April 2013 decision did not address whether this evidence amounted to an indication that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether Veteran's hypertension is as likely as not related to herbicide exposure during service.  

In McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet App. at 81.

The Board acknowledges that the Veteran served in the Republic of Vietnam during the Vietnam War era; as such, he is presumed to have been exposed to herbicides during service.  

VA treatment records reflect a diagnosis of hypertension beginning in August 2001 and private treatment records reflect a diagnosis of hypertension since May 2002.

During the March 2012 Board videoconference hearing, the Veteran's representative suggested that all of the Veteran's conditions were related to service, to include his exposure to herbicides in service.  See March 2012 Board Hearing Transcript at pg. 3.

Although the Board finds that the Veteran served in Vietnam during the Vietnam War era, and is presumed to have been exposed to herbicide agents during service, hypertension is not among the diseases listed under 38 C.F.R. § 3.309(e) (2013), for which presumptive service connection based on herbicide exposure is available.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board finds that a medical opinion is necessary to address whether the Veteran's currently diagnosed hypertension is related to the in-service herbicide exposure.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a medical opinion from an appropriate medical professional.  If the medical professional indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded to the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review.

The examiner is requested to address the following: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed hypertension is etiologically related to his exposure to herbicides in the Republic of Vietnam during service? 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record and/or relevant medical literature. 

2.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



